Citation Nr: 1018833	
Decision Date: 05/21/10    Archive Date: 06/04/10

DOCKET NO.  08-22 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for post-operative medial and lateral meniscectomy, torn 
ligaments of the left knee, for the period from September 18, 
2003, to September 20, 2009.

2.  Entitlement to an initial rating in excess of 20 percent 
for post-operative medial and lateral meniscectomy, torn 
ligaments of the left knee, for the period from September 21, 
2009.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from May 25 to June 6, 
1973.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a July 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  

In a May 2007 decision, the Board granted service connection 
for a left knee disability, finding that the appellant's 
preexisting left knee disability had been aggravated during 
his active service.  In the July 2007 rating decision on 
appeal, the RO effectuated the Board's decision, assigning an 
initial 10 percent disability rating for postoperative 
medical and lateral meniscectomy, torn ligament, left knee, 
effective September 18, 2003.  

The appellant appealed the initial rating assigned by the RO 
for his service-connected left knee disability.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Before the 
matter was certified to the Board, in a January 2010 rating 
decision, the RO increased the rating for the appellant's 
left knee disability to 20 percent, effective September 21, 
2009.  Although a higher rating was granted, the issue 
remains in appellate status, as the maximum rating has not 
been assigned, nor has the appellant withdrawn his appeal.  
See AB v. Brown, 6 Vet. App. 35 (1993) (holding that a 
decision awarding a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).  
Moreover, given the RO's actions, complete adjudication of 
the appellant's claim now requires an analysis during two 
discrete time periods, as set forth above on the cover page 
of this decision.

In connection with his appeal, in March 2010, the appellant 
testified at a Board hearing at the RO.  

As set forth below, a remand of this matter is necessary.  
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At his March 2010 Board hearing, the appellant testified that 
he continued to receive frequent treatment for his service-
connected left knee disability at the Jackson VA Medical 
Center.  He requested that the RO obtained records of this 
treatment.  The most recent records from the Jackson VAMC are 
dated in December 2009.  On remand, therefore, more recent 
records should be obtained and associated with the claims 
folder.  38 C.F.R. § 3.159(c)(2) (2009).  

Also at his March 2010 hearing, the appellant testified that 
his left knee disability had increased in severity since he 
was last examined for VA compensation purposes in September 
2009.  He indicated that in light of his left knee symptoms, 
his physicians were now considering performing another 
arthroscopic surgery, then a total left knee replacement.  In 
light of the appellant's assertions, the Board finds that 
another VA medical examination in necessary to ensure that 
his service-connected left knee disability is appropriately 
evaluated.  See Olsen v. Principi, 3 Vet. App. 480, 482 
(1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992) (when a veteran claims that a disability is worse than 
when originally rated, and the available evidence is 
insufficient to adequately evaluate the current state of the 
condition, VA must provide a new examination).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the Jackson 
VAMC and request treatment records 
pertaining to the appellant for the 
period from December 2009 to the present.  

2. The appellant should also be afforded 
a VA medical examination for the purposes 
of determining the nature and severity of 
his service-connected left knee 
disability.  The claims folder must be 
provided to the examiner for review in 
connection with the examination.  After 
examining the appellant and the results 
of any diagnostic testing deemed 
necessary, the examiner should 
specifically delineate all symptomatology 
associated with the appellant's service-
connected left knee disability, including 
any loss of motion or instability.  He or 
she should also comment on any functional 
impairment resulting from painful motion, 
weakness, fatigability, and 
incoordination.  If feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.  A complete rationale for 
any opinions expressed should be given.

3.  After conducting any additional 
development deemed necessary, the RO 
should reconsider the appellant's claim, 
considering all the evidence of record.  
If the benefits sought remain denied, the 
appellant and his representative should 
be provided a supplemental statement of 
the case and an appropriate period of 
time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


